 
SHARE ISSUANCE AGREEMENT


This Share Issuance Agreement ("Agreement"), is made and entered into as of
the  7th day of April, 2009 by and among China Broadband, Inc., a Nevada
corporation (the “Parent”), China Broadband, Ltd., a Cayman Islands company and
wholly owned subsidiary of the Parent (“China Broadband Cayman or “Buyer” and,
collectively, the “Company” ) on the one hand and Wanshi Wangjing Media
Technologies (Beijing) Co., Ltd., (a/k/a AdNet Media Technologies (Beijing) Co.,
Ltd.), a PRC based advertisement insertion business (“AdNet”), and the equity
owners of AdNet as listed hereto on Schedule A (the “AdNet Shareholders”) on the
other.  Parent, China Broadband Cayman, WFOE, AdNet and the AdNet Shareholders
are hereinafter sometimes collectively referred to as the “Parties.”


RECITALS:


A.           The Company, through China Broadband Cayman as an indirect
subsidiary of Parent in the People’s Republic of China (the “PRC”),  is entering
into a Loan Agreement, Equity Option Agreement and Trust Agreement, between
itself, a Trustee (as defined in such agreements) acting as nominee on behalf of
China Broadband Cayman, AdNet and the AdNet Shareholders substantially in the
form as annexed hereto as Exhibit A (the “AdNet Pledge Documents”), pursuant to
which, among other things, China Broadband Cayman is acquiring in pledge all of
the issued and outstanding capital stock of AdNet on a fully diluted basis (the
“AdNet Shares”), through an exchange (the “Share Exchange”) of Parent’s common
stock, par value $0.001 per share (the “Parent Common Stock”) to be issued to
the AdNet Shareholders, resulting in AdNet becoming held and owned under PRC law
by a nominee as on behalf of WFOE, which in turn, is indirectly owned and
controlled by Parent and, in the AdNet Shareholders owning 11,254,898 Parent
Common Stock (the “Broadband Shares”).


B.           It is the intention of the parties hereto that the Share Exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended, and under the
applicable securities laws of each state or jurisdiction where the AdNet
Shareholders reside.


C.           The board of directors (or managers, as the case may be) of each of
Parent, China Broadband Cayman, and AdNet as well as the AdNet
Shareholders, each deem it to be in the best interests of Parent, China
Broadband Cayman, AdNet and their respective shareholders to consummate the
Share Exchange.


D.           AdNet currently holds, among other things, an Internet Content
Provider’s license in the PRC, and is licensed to provide content sensitive
advertisement and other media in internet café’s in the PRC.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:


DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Additional Shares” means the aggregate maximum of 637,777 Shares of Parent
Common Stock that may be issued to AdNent Shareholders if a Delinquency Event
occurs.


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, this
Agreement, the Share Exchange and/or the Parties.
 
 
 

--------------------------------------------------------------------------------

 

 
“Affiliate” means any one or more Persons controlling, controlled by or under
common control with any other Person or their affiliate.


“AdNet Corporate Documents” shall be as defined in Section 2.2(d).


“AdNet Loan”  shall mean the $100,000 Loan made to AdNet pursuant to the AdNet
Pledge Documents.


“AdNet Executives” means Priscilla Lu, in her capacity as President and Chief
Executive Officer of AdNet, and Michael Wang in his capacity as Chief Financial
Officer of AdNet.


“AdNet Shareholders” shall be as defined in the preamble to this Agreement,
above.


“AdNet Shares” shall mean 100% of the equity interests authorized for issuance
by AdNet as defined in the Recital to this Agreement, above, which are
outstanding and held by the AdNet Shareholders or their nominees prior to the
Closing Date.


“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.


“Closing” shall be as defined in Section 1.4.


“Closing Date” shall mean the date upon which the Share Exchange shall be
consummated pursuant to the AdNet Pledge Documents as set forth in Section 1.4,
below.


“Dollar” and “$” means lawful money of the United States of America.


“Common Stock” or “Parent Common Stock” means the 95,000,000 shares of common
stock, $0.001 par value per share, of Parent.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Broadband Shares” shall mean the 11,254,898 shares of Parent Common Stock
which, for avoidance of doubt, represents Fifteen Percent (15%) of the Parent
Fully-Diluted Common Stock, as contemplated by this Agreement, to be issued to
the AdNet Shareholders in exchange for 100% of the outstanding capital stock of
AdNet, on a fully diluted basis.


“GAAS” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.


“Jinan Broadband” or “WFOE” means Jia He Broadband, Ltd., a company formed in
the People’s Republic of China as a subsidiary of China Broadband Cayman, which
operates the existing broadband cable network business and programming guide
periodical business of the Company in the PRC.


“Knowledge” means actual knowledge.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
 
 
2

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.


“Outstanding Parent Common Stock” means the 50,585,455 shares of Parent Common
Stock issued and outstanding as of the Closing Date.


“Parent Fully-Diluted Common Stock” means, as at the time in question, the
63,777,755 maximum number of shares of Parent Common Stock, inclusive of (i) the
Outstanding Parent Common Stock, (ii) the Broadband Shares being issued hereby,
(iii) all shares underlying certain warrants or outstanding options, but
exclusive of shares issuable upon exercise of any warrants exercisable at $2.00
or securities underlying convertible notes issued in January 2008.


“Parent Indemnified Parties” shall be as defined in Section 7.1(a), below.


“Parent Securities” shall be as defined in Section 1.3, below.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Reporting Delinquency” shall be as defined in Section 7.4.


“SEC Reports” shall be as defined in Section 3 below.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


“Trustee” means the Trustee appointed in accordance with the AdNet Pledge
Documents, which Trustee is initially Wang Yang Qi a/k/a Michael Wang.


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“AdNet Pledge Documents” shall be as defined in the Recitals to this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 1.


THE SHARE EXCHANGE; OFFICERS AND DIRECTORS


1.1
The Share Exchange.



(a)           On the Closing Date and subject to and upon the terms and
conditions of the AdNet Pledge Documents and the terms provided herein, (i) the
AdNet Shareholders shall irrevocably sell, assign, transfer and exchange to the
Trustee on behalf of China Broadband Cayman, by depositing with its Trustee,
marketable title to  all of their issued and outstanding AdNet Shares, and (ii)
AdNet shall pay $100,000 directly to the China Broadband Cayman in U.S. funds.


(b)           On the Closing Date, and in exchange for the transfer to it of the
AdNet Shares and entry into and consummation of, the terms of the AdNet Pledge
Documents and this Agreement, (i) Parent shall issue to the AdNet Shareholders
the Broadband Shares, and (ii) China Broadband Cayman or Parent shall loan
$100,000 to AdNet as secured by the AdNet Pledge Documents.


(c)           On the Closing Date, any other outstanding notes, warrants, or
options to purchase or agreements or obligations to issue, securities of AdNet,
shall be cancelled and retired and cease to exist as at the Closing Date.


(d)           All other conditions to Closing as set forth herein shall have
been complied with on or before the Closing Date.


1.2           Exemption from Registration.  The Parties intend that the issuance
of (i) the Broadband Shares to be issued by Parent, shall be exempt from the
registration requirements of the Securities Act pursuant to Section 4(2), or
Regulation S of the Securities Act, applicable state laws and the rules and
regulations promulgated under the foregoing.


1.3           Purchase Price.  The purchase price to be paid by the AdNet
Shareholders and Adnet for the Broadband Shares shall be the AdNet Shares and
$100,000.


1.4           Closing.


The closing of the Share Exchange (the “Closing”) will take place at the offices
of Hodgson Russ LLP, counsel to the Company, at its office in New York, New
York, within ten days following the delivery of satisfaction or waiver of the
conditions precedent set forth in Section 4 or at such other date as Parent and
the AdNet Shareholders shall agree (the “Closing Date”), but in no event shall
the Closing Date occur later than April 14, 2009, unless such date shall be
extended by mutual agreement of AdNet and the Parent.


1.5
Restrictions On Resale



The Broadband Shares will not be registered under the Securities Act, or the
securities laws of any state, and cannot be transferred, hypothecated, sold or
otherwise disposed of until: (i) a registration statement with respect to such
securities is declared effective under the Securities Act, or (ii) Parent
receives an opinion of counsel reasonably satisfactory to counsel for Parent,
that an exemption from the registration requirements of the Securities Act is
available.  For purposes of the opinion in the preceding sentences, the Company
will not object to a bonafide opinion provided by any reputable U.S. law firm
with an active U.S. securities practice.
 
 
4

--------------------------------------------------------------------------------

 
 
The certificates representing securities issued under this Agreement shall
contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVED AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
CONSEL TO THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”


1.7
Exchange of Certificates.



(a)           On or immediately after the Closing Date the AdNet Shareholders
shall be required to surrender all their AdNet Shares by delivery of a transfer
instrument or stock power valid and binding under PRC and US law, to the Trustee
on behalf of the Company pursuant to the AdNet Pledge Documents and this
Agreement, and the AdNet Shareholders shall be entitled upon such transfer and
surrender of all of their AdNet Shares, to receive in exchange therefor (and
presuming all other conditions hereto are satisfied), certificates representing
the proportionate number of Broadband Shares into which the AdNet Shares
theretofore surrendered shall have been exchanged pursuant to this Agreement as
set forth under the definition of Broadband Shares, above.  Until so
surrendered, each outstanding instrument, agreement or document which, prior to
the Closing Date, represented the AdNet Shares or any right to receive any kind
of ownership interest in AdNet, shall be deemed for all corporate purposes,
subject to the further provisions of this Article 1, to evidence the ownership
of the number of whole Broadband Shares for which such AdNet Shares have been so
exchanged.  No dividend or distribution payable to holders of Broadband Shares
of record as of any date subsequent to the Closing Date shall be paid or issued
to the owner or holder of any instrument representing ownership of AdNet Shares
that has not complied with the provisions hereof for the transfer of such
shares, until such certificate or instruments representing ownership of all the
relevant AdNet Shares, together with an appropriately executed stock transfer
and assignment form, are duly delivered as provided in this Article 1.


(b)           All Broadband Shares for which the AdNet Shares shall have been
exchanged pursuant to this Article 1 shall be deemed to have been issued in full
satisfaction of all rights pertaining to the AdNet Shares.  For avoidance of
doubt, the repayment of the AdNet Loan shall not be deemed satisfaction of give
rise to any right of a party to obtain return of any AdNet Shares required to be
delivered hereby.


SECTION 2


REPRESENTATIONS AND WARRANTIES OF ADNET AND ADNET SHAREHOLDERS


AdNet, the AdNet Executives and, to each of their Knowledge, each AdNet
Shareholder, hereby warrants and represent as follows (with the exception of
Section 2.15 below which representations and warranties are made individually by
each of the AdNet Executives and AdNet Shareholders with respect to such AdNet
Executive or AdNet Shareholder):
 
 
5

--------------------------------------------------------------------------------

 
 
2.1           Organization and Good Standing: Ownership of Shares.   AdNet is a
company duly organized, validly existing and in good standing under the laws of
the Beijing, China and, has no outstanding subscriptions, rights, options,
warrants or other agreements obligating to issue, sell or transfer any stock or
other securities of AdNet.  AdNet has the corporate power to own its own
property and other assets and to carry on its business as now being conducted
and is duly qualified to do business in any jurisdiction where so required
except where the failure to so qualify would have no material negative impact.


2.2           Corporate Authority, Government Consents.  AdNet has the corporate
power and authority to enter into this Agreement and the AdNet Pledge Documents
and to perform their respective obligations hereunder and thereunder.  The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby and thereby have been duly authorized by the board of
directors of AdNet and AdNet Shareholders and by the respective boards of any
AdNet Shareholder which is an entity.  AdNet has obtained and secured all
necessary corporate and government (including administrative) related consents
and permits necessary to enter into the AdNet Pledge Documents and this
Agreement and consummate the transaction contemplated thereby and hereby.  The
execution and performance of this Agreement will not violate or conflict with
any provision of the Articles of Incorporation, by-laws liable of similar
corporate governance instruments of AdNet, each as amended and in effect on the
date of this Agreement (the “AdNet Corporate Documents”).  This Agreement is
fully enforceable AdNet and its shareholders. No notices to or consents from
third parties or any governmental agency, creditor or other third party are
required to be given which will not have been given (and consents, if any,
obtained) prior to the Closing Date. AdNet has received all necessary consents
or waivers from any other company or entity which are necessary in order for
AdNet to operate and sell its business.


2.3           Ownership of AdNet Shares.  The AdNet Shareholders set forth on
Schedule A are the sole owners of record and beneficially of all of the issued
and outstanding AdNet Shares, which shares are duly authorized, validly issued,
fully paid and non assessable and owned free and clear of all rights, claims,
liens and encumbrances, and have not been sold, pledged, assigned or otherwise
transferred except pursuant to this Agreement and the AdNet Pledge Documents.


2.4           Financial Statements, Books and Records.  The simulated financial
statements (balance sheet, income statement, notes) of Adnet for fiscal year
ended December 31, 2008 (the “Financial Statements”) have been presented to
Parent.  The Financial Statements fairly represent the financial position of
AdNet as of such date and the results of their operations for the periods then
ended.  The Financial Statements were a compilation and were not audited but
were prepared, upon information,  in accordance with generally accepted
accounting principles applied on a consistent basis with prior periods except as
otherwise stated therein.  The books of account and other financial records of
AdNet are complete and correct in all material respects and are maintained in
accordance with good business and accounting practices.


2.5           Access to Records/Full Disclosure.  The corporate financial
records, minute books and other documents and records of AdNet, have been made
available to Parent prior to the Closing hereof.  No representation or warranty
by AdNet in this Agreement or in any of the AdNet Pledge Documents contains or
will, as of the Closing, contain any untrue statement of a material fact or
omits or will, as of the Closing, omit to state any fact necessary to make any
statement herein or therein not materially misleading or omit to contain any
material information.
 
 
6

--------------------------------------------------------------------------------

 
 
2.6           No Material Adverse Changes.  Except as otherwise described on
Schedule 2.6 hereto, since AdNet’s inception, there has not been and through the
Closing Date there shall not be:


(a)           any material adverse change in the financial position of AdNet
except changes arising in the ordinary course of business, which changes have
not materially and adversely affected the financial position of AdNet and there
will not be at the Closing Date any material liabilities or other indebtedness
incurred by AdNet;


(b)           any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise), license
or business license or permit or  of AdNet, whether or not covered by insurance;


(c)           any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of AdNet capital
stock;


(d)           any sale of an asset (other than in the ordinary course of
business as set forth on Schedule 2.6 hereto ) or any mortgage or pledge by
AdNet of any properties or assets, other than as set forth in the subsection
titled “Section 2.13 Real Estate” below or any agreements or arrangements to
enter into any of the foregoing; or


(e)           any adoption by AdNet of any pension, profit sharing, retirement,
stock bonus, stock option or similar plan or arrangement.


(f)           any loan or advance by  or on behalf of AdNet to any shareholder,
officer, director, employee, consultant, agent or other representative or made
any other loan or any agreements or arrangements to enter into any of the
foregoing;


(g)           any material increase in the annual level of compensation of any
executive employee of  AdNet; or


(h)           any entry into, or modification of any contract, agreement or any
entry into an “off balance sheet” arrangement or interested party transaction by
AdNet.


2.7           Taxes.  AdNet, has filed all material tax, governmental and/or
related forms and reports (or extensions thereof) due or required to be filed
and has (or will have) paid or made adequate provisions for all taxes or
assessments which had become due as of December 31, 2007, and there are no
deficiency notices outstanding.


2.8           Compliance with Laws.  AdNet has complied with all federal,
provincial, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business
which, if not complied with, would have a Material Adverse Effect on AdNet or
the Company.


2.9           No Violations.  The execution, delivery and performance of this
Agreement or the AdNet Pledge Documents and the consummation of the transactions
contemplated hereby will not:


(a)        violate any provision of the Adnet Corporate Documents;


(b)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
AdNet or any AdNet Shareholder or upon the properties or business of AdNet;


(c)           violate,  constitute a material breach of or default under, any
agreement, indenture, mortgage, license or other instrument or document to which
AdNet or any AdNeet Shareholder or officers are party or by or to which it or
any of their assets or properties are bound and will not violate any judgment,
decree, order, writ, rule, statute, or regulation applicable to AdNet or its
assets or properties;  or


(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein which could have a materially
adverse effect on the business or operations of AdNet.
 
 
7

--------------------------------------------------------------------------------

 
 
2.10           Actions and Proceedings.  AdNet is not a party to any material
pending litigation or, to its knowledge, any governmental investigation or
proceeding not reflected in the Financial Statements, and to its best knowledge,
no material litigation, claims, assessments or non-governmental proceedings are
threatened against AdNet.


2.11           Agreements.  Schedule 2.11 sets forth any material contract,
agreement or arrangement to which AdNet is a party or by or to which it or its
assets, properties or business are bound or subject, whether written or
oral.  The foregoing does not include any agreements of subsidiaries of AdNet.


2.12           Brokers or Finders.  No broker's or finder's fee will be payable
by AdNet in connection with the transactions contemplated by this Agreement, nor
will any such fee be incurred as a result of any actions by AdNet or any of its
shareholders.


2.13           Real Estate.  AdNet owns no real property and is only a party to
a single lease agreement with respect to space leased at its Beijing Officers,
at the rent rate and addresses as set forth on Schedule 2.13.  AdNet is not a
party to any sublease or similar arrangement.


2.14           Capitalization.  On the Closing Date, the authorized capital
stock of AdNet consists of equity interests, all of which will constitute the
AdNet Shares and be duly and unconditionally owned by Buyer after the Share
Exchange.  AdNet has not granted, issued or agreed to grant, issue or make any
warrants, options, subscription rights or any other commitments of any character
relating to the issuance of any securities of AdNet or to the issued or unissued
shares of capital stock or any other securities of AdNet.  AdNet has not issued
or agreed to issue any notes or debt, or preferred instruments.


2.15           Securities Representations and Warranties of Investor Under
Regulation D. The offer and sale of the Broadband Shares hereby is being made by
the Parent in reliance on exemptions from the registration requirements of the
Securities Act.  Accordingly, each AdNet Shareholder and AdNet Executive hereby
represents, warrants and covenants with the Company as follows:


(a)           Accredited Investor.  The AdNet Shareholder and Executive is an
“Accredited Investor”, as such term is defined in Rule 501 of Regulation D of
the Securities Act.


(b)           Legal Power.  Each AdNet Shareholder and Executive has the
requisite individual, corporate, partnership, limited liability company, trust,
or fiduciary power, as appropriate, and is authorized, if such person is a
corporation, partnership, limited liability company, or trust, to enter into
this Agreement, to grant the releases sought herein and to acquire and accept
the Broadband Shares being issued to them, and to carry out and perform its
obligations under this Agreement.  


 (c)           Due Execution.  This Agreement has been duly authorized, if such
AdNet Shareholder or AdNet Executive is a corporation, partnership, limited
liability company, trust or fiduciary, executed and delivered by such AdNet
Shareholder, or Executive, and, upon due execution and delivery by the Parent,
China Broadband Cayman and AdNet and AdNet Shareholder, this Agreement will be a
valid and binding agreement of such AdNet Shareholder.


(d)           Access to Information.  Such AdNet Shareholder has reviewed this
Agreement and the SEC Reports of the Parent.  Such AdNet Shareholder represents
that it/he/she has been given full and complete access to the Company and to all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and issuance of the Broadband Shares herein
which have been requested by the AdNet Shareholder.  Each such AdNet Shareholder
represents that he/she/it has been afforded the opportunity to ask questions of,
and has inquired with, the officers of the Parent and its representatives
regarding its business prospects and the Broadband Shares, all as such AdNet
Shareholder or such Person’s qualified representative have found necessary to
make an informed investment decision to enter into this Agreement and/or acquire
the Broadband Shares.  Neither such inquiries nor any other due diligence
investigation conducted by such AdNet Shareholder or any of its advisors or
representatives shall modify, amend or affect such shareholder’s right to rely
on the Parent’s representations and warranties contained herein. Each AdNet
Shareholder is also specifically aware of the lack of trading market and
illiquidity of the Parent Common Stock generally, (including the Broadband
Shares) and that a market may never develop.  In addition, the AdNet Shareholder
is aware that the Company is in need of additional financing and that it may not
be able to find such financing or obtain loans for various reasons, including,
without limitation, the economic crisis, the lack of liquidity, and the
Company’s financial condition.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Restricted Securities.


(i)           Each AdNet Shareholder has been advised that the Broadband Shares
have not been registered under the Securities Act or any other applicable
securities laws and that Broadband Shares are being offered and sold pursuant to
Section 4(2) of the Securities Act and/or Rule 506 of Regulation D thereunder
and/or Regulation S, and that the Company’s reliance upon Section 4(2) and/or
Rule 506 of Regulation D or Regulation S is predicated in part on such Person’s
representations as contained herein.  Each AdNet Shareholder acknowledges that
the Broadband Shares will be issued as “restricted securities” as defined by
Rule 144 promulgated pursuant to the Securities Act.  None of the Broadband
Shares may be resold in the absence of an effective registration thereof under
the Securities Act and applicable US Federal or state securities laws unless, in
the opinion of the Parent’s counsel or counsel reasonably satisfactory to
counsel for parent, an applicable exemption from registration is available, it
being understood that, for purposes of such opinion, the Company will not object
to a bonafide opinion rendered by any reputable U.S. based law firm with an
active U.S. Securities Practice.


(ii)           Each AdNet Shareholder represents that such AdNet Shareholder is
acquiring the Securities for such Person’s own account, and not as nominee or
agent, for investment purposes only and not with a view to, or for sale in
connection with, a distribution, as that term is used in Section 2(11) of the
Securities Act, in a manner which would require registration under the
Securities Act or any state securities laws.


(iii)           Each AdNet Shareholder understands and acknowledges that the
Broadband Shares, will bear substantially the following legend:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”


(iv)           Each AdNet Shareholder acknowledges that an investment in the
Securities is not liquid and is transferable only under limited
conditions.  Each AdNet Shareholder acknowledges that such securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available.  
 
 
9

--------------------------------------------------------------------------------

 
 
(v)           Each AdNet Shareholder acknowledges and understands that Parent
was previously deemed a “blank check” shell company, for the purposes of Rule
144. Accordingly, among other restrictions, in the event that a Reporting
Delinquency (as hereinafter defined) occurs,  AdNet’s and AdNet Shareholder’s
only recourse will be the receipt of Additional Shares.


(f)           AdNet Shareholder Sophistication and Ability to Bear Risk of
Loss.  Each AdNet Shareholder acknowledges that it is able to protect its
interests in connection with the acquisition of the Broadband Shares and entry
into this Agreement and the AdNet Pledge Documents and can bear the economic
risk of investment in such securities without producing a material adverse
change in such Investor’s financial condition.  Each AdNet Shareholder either
alone or with such Person’s representative(s), otherwise has such knowledge and
experience in financial or business matters that such Investor is capable of
evaluating the merits and risks of entry into this Agreement and the AdNet
Pledge Documents an investment in the Broadband Shares.


(g)           Purchases by Groups.  Each AdNet Shareholder represents, warrants
and covenants that it is not entering into this Agreement or acquiring or
holding the Broadband Shares as part of a group within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.






SECTION 3.


REPRESENTATIONS AND WARRANTIES OF PARENT


Parent hereby represents and warrant to AdNet, as follows:


3.1           Organization and Good Standing.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.  Parent has the corporate power to own its own property and other assets
and to carry on its business as now being conducted and are duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact.


3.2           Corporate Authority.  Parent and, China Broadband Cayman each have
the corporate power to enter into this Agreement and to perform its respective
obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors of Parent, and by Parent as sole shareholder and by
the board of directors of China Broadband Cayman, and, by China Broadband Cayman
as required by the By-laws of Parent and of China Broadband Cayman.  This
Agreement is fully enforceable as against the Buyer and Parent.


3.3           Parent Capitalization.  As of the date of this Agreement, Parent
is authorized to issue 95,000,000 shares of Common Stock, $0.001 par value per
share and 5,000,000 shares of blank check convertible preferred stock.  An
aggregate of 50,585,455 shares of Parent Common Stock are issued and
outstanding.  with 2,500,000 shares of common stock issuable under the 2008
Stock Option Plan, of which, 317,500 are issuable upon exercise of outstanding
options granted under such Plan.  Other than as set forth on Schedule 3.3, no
other shares of Common Stock are reserved for issuance pursuant to any
convertible securities, options or warrants.  The Broadband Shares will, at the
Closing, represent fifteen percent (15%) of the Parent Fully-Diluted Common
Stock.
 
 
10

--------------------------------------------------------------------------------

 
 
3.4           Parent Balance Sheet; Assets and Liabilities.  The Form 10K/A of
Parent for the fiscal year ended December 31, 2007 includes the audited balance
sheet, statement of operations and statement of cash flows of  Parent as at
December 31, 2007 and for the fiscal year then ended (the “Parent 2007 Audited
Financial Statements”).  The Form 10QSB of Parent for each of the quarters ended
March 31, 2008, June 30, 2008 and September 30, 2008 as amended to date,
includes the unaudited balance sheet, statement of operations and statement of
cash flows of Parent as at such date and for the periods then ended (the “Parent
September 2008 Financial Statements” and, collectively with the Parent 2007
Audited Financial Statements, the “Parent Financial Statements”).  Except as set
forth on the Parent’s Balance Sheet as at September 30, 2008 as accrued to date,
and for all periods subsequent thereto, Parent has no other assets and has
incurred no other liabilities, debts or obligations, whether fixed, contingent
or otherwise required to be set forth on a balance sheet prepared in accordance
with GAAP.  The books of account and other financial records of Parent are in
all respects complete and correct in all material respects and are maintained in
accordance with good business and accounting practices.  Parent does not have
any other balance sheets arrangements as defined in Regulation S-K.


3.5           No Material Adverse Changes.  Since September 30, 2008, there has
not been and will not be at the Closing Date:


(a)           any material liabilities or other indebtedness incurred by Parent
other than as contemplated by the AdNet Pledge Documents;


(b)           any change in the financial position of Parent except changes
arising in the ordinary course of business, or related to its decline in stock
price, illiquidity and related recent market changes resulting from the ensuring
economic crisis generally, (which includes, without limitation, inability of the
Parent to find financing or obtain loans, or develop an active trading market
for its securities);


(c)           any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of Parent
whether or not covered by insurance;


(d)           any declaration setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of  Parent capital
stock;


(e)           any sale of an asset (other than in the ordinary course of
business) or any mortgage pledge by Parent of any properties or assets; or


(f)           any loan or advance to any shareholder, officer, director,
employee, consultant, agent or other representative or made any other loan or
advance otherwise than in the ordinary course of business and certain salaries
of executive officers are continuing to be accrued and, other than the Loan
Agreement and related Pledge Agreements entered into in 2008 to facilitate the
acquisition of Shandong Newspaper in the PRC;


(g)           any material increase in the annual level of compensation of any
executive employee of  Parent;


(h)           any entry into, or material modification of any contract,
agreement or any entry into an “off balance sheet” arrangement or interested
party transaction other than as would not have a Material Adverse Effect.


3.6           Taxes.  Parent has timely filed all material tax, governmental
and/or related forms and reports (or extensions thereof) due or required to be
filed and has paid or made adequate provisions for all taxes or assessments
which have become due as of the Closing Date, and there are no deficiencies
outstanding.
 
 
11

--------------------------------------------------------------------------------

 
 
3.7           Compliance with Laws.  Parent has complied with all federal,
state, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business,
which, if not complied with, would materially and adversely affect the business
of Parent or the trading market for the Parent Shares.  The Parent’s record
keeping and financial reporting compliance and records shall permit compliance
with GAAS and the Sarbanes-Oxley Act, as now in effect.


3.8           Actions and Proceedings.  Parent is not a party to any material
pending litigation or, to its knowledge, any governmental proceedings are
threatened against Parent.


3.9           Periodic Reports.  Parent is current in the filing of all forms or
reports with the Securities and Exchange Commission (“SEC”), and has been a
reporting company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), however, has filed on an extension request on form 12b-25.  All
such reports and statements filed by Parent with the SEC since December 31, 2007
(collectively, “SEC Reports”)  (i) complied in all material respects with the
requirements of the Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder and the regulations of any market
on which Parent’s securities are traded; and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstance under which they were made, not misleading, except as to the extent
that the same have been revised or amended to date.


3.10           Disclosure.  Parent has (and at the Closing it will have)
disclosed in writing to AdNet Shareholders all events, conditions and facts
materially affecting the business, financial conditions or results of operation
of Parent all of which have been set forth herein. Neither Parent nor WFOE have
in the past nor will they at the Closing or thereafter, withheld disclosure of
any such events, conditions, and facts which they have knowledge of or have
reasonable grounds to know may exist.


3.11           Access to Records.  The corporate financial records, minute
books, and other documents and records of Parent have been made available to
AdNet Shareholders prior to the Closing hereof.


3.12           No Breach.  The execution, delivery and performance of this
Agreement and the consummation of WFOE do not:


(a)           violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which
Parent or of the terms hereof is a party or by or to which it or any of its
assets or properties may be bound or subject;


(b)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
Parent or upon the securities, properties or business to Parent or China
Broadband Cayman; or


(c)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.


3.13           Brokers or Finders.  No broker's or finder's fee will be payable
by Parent or China Broadband Cayman in connection with the transactions
contemplated by this Agreement, nor will any such fee be incurred as a result of
any actions of Parent or China Broadband Cayman.
 
 
12

--------------------------------------------------------------------------------

 
 
3.14           Authority to Execute and Perform Agreements.  Parent and China
Broadband Cayman each have the full legal right and power and all authority and
approval under Nevada or Cayman Islands law as required to enter into, execute
and deliver this Agreement and all other agreements relating to the Closing and
to perform fully its obligations hereunder.  This Agreement and all other
agreements or instruments related hereto, have been duly executed and delivered
and is the valid and binding obligation of Parent enforceable in accordance with
its terms, except as may be limited by bankruptcy, moratorium, insolvency or
other similar laws generally affecting the enforcement of creditors' rights
generally. The execution and delivery of this Agreement and any other Agreement
relating hereto and the consummation of the transactions contemplated hereby and
the performance by Parent of this Agreement or any other Agreement relating
hereto to which either is a party, in accordance with its respective terms and
conditions will not:


(a)           violate any provision of the Parent’s Articles of Incorporation of
By-laws as amended to date


(b)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body in the United States
against, or binding upon, the Company or upon the properties or business of the
Company;


(c)           violate,  constitute a material breach of or default under, any
agreement, indenture, mortgage, license or other instrument or document to which
the Company or its shareholders or officers are party and will not violate any
judgment, decree, order, writ, rule, statute, or regulation applicable to the
Company or its properties;  or


(d)           violate any statute, law or regulation of any US jurisdiction
applicable to the transactions contemplated herein which could have a materially
adverse effect on the business or operations of the Company.




SECTION 4.


CONDITIONS PRECEDENT


4.1           Conditions Precedent to the Obligations of Parent.  All
obligations of Parent and the Company under this Agreement or any other
instrument or any agreement contemplated hereby are subject to the fulfillment,
prior to or as of the Closing Date, as indicated below, of each of the following
conditions, any one of which may be waived at Closing by the Board of the Parent
(or an executive officer of Parent acting on direction of the Board):


(a)           The representations and warranties by or on behalf of AdNet, AdNet
Executives and AdNet Shareholders contained in this Agreement, or the AdNet
Pledge Documents shall be true in all material respects at and as of Closing
Date as though such representations and warranties were made at and as of such
time.


(b)           AdNet, AdNet Executives and the AdNet Shareholders shall have
performed and complied in all material respects, with all covenants, agreements,
and conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied with or executed and
delivered by it prior to or at the Closing, including, without limitation, all
of the covenants and agreements of AdNet, AdNet Executives and the AdNet
Shareholders set forth in Section 5 of this Agreement.


(c)           On the Closing Date, the AdNet Executives shall have delivered to
Parent a certificate, duly executed by such Person and certifying, that to the
best of such Person’s knowledge and belief, that the representations and
warranties of AdNet set forth in this Agreement are true and correct in all
material respects.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           On or before the Closing, the Board of Directors of AdNet shall
have approved, in accordance with PRC law and the AdNet Corporate Documents, the
execution, delivery and performance of this Agreement, the AdNet Pledge
Documents and the consummation of the transaction contemplated herein and
authorized all of the necessary and proper action to enable AdNet to comply with
the terms of the Agreement.


(e)           On or before the Closing Date, there shall only be the AdNet
Shares outstanding, all of which shall have been duly transferred to China
Broadband Cayman at Closing by delivery of the same to the
Trustee.  Additionally, there shall be no warrants, options, notes, or other
securities or convertible securities outstanding or any agreements to issue any
of the foregoing and the capitalization shall be as established in this
Agreement.


(f)           At the Closing, all instruments and documents delivered to the
Company pursuant to provisions hereof shall be reasonably satisfactory to legal
counsel for the Company.


(k)           The AdNet Shares will be duly authorized, validly issued,
nonassessable and fully paid and validly duly and irrevocably transferred to
China Broadband Cayman.


(l)           $100,000 consisting part of the Purchase Price for the Broadband
Shares shall be paid to the Company in accordance with Section 1.3, above.


(m)           The Internet Content Provider (“ICP”), and all other licenses or
permits relating thereto of AdNet shall be in full force and effect with AdNet
doing business or licensed and equipped to do business in no less than 29
provinces in the PRC and fully operating in no less than 2,000 cafés in the PRC
at the Closing Date.


(n)           AdNet shall have received at least $200,000 (which amounts may
encompass part of the $100,000 paid as and for part of the purchase price paid
in accordance with Section 1.3 above) in additional investment prior to closing,
in addition to $100,000 in new investment received prior to the date hereof,
which additional may have been utilized to fund AdNet’s ordinary and customary
ongoing expenses and operations.  AdNet may also seek equity or convertible debt
financing with terms reasonably acceptable to the Company prior to the
acquisition subject to the terms hereof; and


(o)           AdNet shall not have amended its AdNet Corporate Documents prior
to the Closing.


4.2           Conditions Precedent to the Obligations of AdNet, AdNet Executives
and the AdNet Shareholders.  All obligations of AdNet, AdNet Executives and the
AdNet Shareholders under this Agreement or any other instrument or any agreement
contemplated hereby are subject to the fulfillment, prior to or as of the
Closing Date, as indicated below, of each of the following conditions, any one
of which may be waived at Closing by the Board of AdNet (or an executive officer
of AdNet acting on direction of the Board):


(a)           The representations and warranties by or on behalf of Parent of
China Broadband Cayman contained in this Agreement, or the AdNet Pledge
Documents shall be true in all material respects at and as of Closing Date as
though such representations and warranties were made at and as of such time.


(b)           Parent and China Broadband Cayman and their principals shall have
performed and complied in all material respects, with all covenants, agreements,
and conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied with or executed and
delivered by it prior to or at the Closing, including, without limitation, of
the Parent and China Broadband Cayman set forth in Section 5 of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           On the Closing Date, an executive officer of only Parent shall
have delivered to AdNet a certificate, duly executed by such respective Person
and certifying that to the best of such Person’s knowledge and belief, the
representations and warranties of the Parent, are true and correct in all
material respects.


(d)           On or before the Closing, the Board of Directors of Parent shall
have approved, in accordance with Nevada law and its By-laws, the execution,
delivery and performance of this Agreement, the AdNet Pledge Documents, the
issuance of the Broadband Shares and the consummation of the transaction
contemplated herein and authorized all of the necessary and proper action to
enable Parent to comply with the terms of the Agreement.


(e)           On the Closing Date, the capitalization of Parent shall be as set
forth in Section 3.3, and the Broadband Shares shall represent 15% of the Parent
Fully-Diluted Common Stock.


(f)           At the Closing, all instruments and documents delivered to AdNet
and the AdNet Shareholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for AdNet and the AdNet Shareholders.


(g)           The Broadband Shares will be duly authorized, validly issued,
nonassessable and fully paid and validly, duly and irrevocably issued to the
AdNet Shareholders under Nevada law; and


(h)           Ms.  Priscilla Lu shall have been appointed by the Parent Board,
to the Board of the Parent.


SECTION 5.


COVENANTS


5.1           Corporate Examinations and Investigations.  Prior to the Closing
Date, the parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require.  No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.


5.2           Further Assurances.  The Parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing. Specifically and
without limitation, AdNet, AdNet Executives and AdNet Shareholders shall also
take all commercially reasonable steps necessary after closing, so as to
facilitate the outright transfer of all AdNet Shares out of trust under the
AdNet Pledge Documents, so as to be directly held by the Company or WFOE set up
for such purposes. AdNet, AdNet Executives and AdNet Shareholders acknowledge
and understand that the sole purpose of the AdNet Pledge Documents is to
ultimately facilitate such transfer and further covenant that no Party may repay
or cause any party to repay or discharge the AdNet Loan in avoidance thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
5.3           Confidentiality.  In the event the transactions contemplated by
this Agreement are not consummated, Parent, WFOE and its principals and
affiliates, the AdNet Shareholders and the Parent Principal Executive Officer
agree to keep confidential any information disclosed to one another in
connection therewith for a period of two (2) years from the date hereof and not
to unlawfully exploit such information; provided, however, such obligation shall
not apply to information which:


 
(i)
at the time of the disclosure was public knowledge;



 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;



 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);



 
(iv)
the receiving party had within its possession at the time of disclosure; or



(v)           is ordered disclosed by a court of proper jurisdiction.


5.4           Stock Certificates.  At the Closing, the AdNet Shareholders shall
have delivered the certificates representing the AdNet Shares duly endorsed (or
with executed stock powers) so as to make Parent the sole owner thereof.  At
such Closing, Parent shall issue to each of the AdNet Shareholders the Broadband
Shares in the name(s) of  such Persons as designated by each Broadband
Shareholder.


5.5           Carrying Costs of AdNet To be Debited to AdNet and Repaid to
Parent.  The Parties acknowledge and recognize the costs incurred by the Company
relating to this transaction as well as, without limitation, all ongoing legal,
professional, accounting, auditing, recordkeeping, compliance and other
administrative matters conducted by Parent or China Broadband Cayman whether
relating to AdNet, its financing activities, or the Company’s and Parent’s SEC
Reporting obligations and listing requirements (including, without limitation,
the cost of issuing or administering any 144 resale opinions and transfer agent
fees on behalf of to the AdNet Shareholders related thereto) and compliance or
otherwise.  AdNet hereby covenants and agrees that, all such costs and any other
future costs, loans or disbursements to or on behalf of AdNet (collectively, the
“AdNet Debts”), shall be debited to AdNet and repaid to Parent quarterly.  In
addition, AdNet shall make dividend payments and distributions of earnings to
the Company from time to time as determined by the Parent board of directors.


5.6           Boards of Directors and
Officers.                                                                At the
Closing Date and for a minimum of two years thereafter, the Company will make
all commercially reasonable best efforts to appoint and maintain Ms. Priscilla
Lu to the Board of the Parent (e.g. with no requirement for re-appointment or
nomination after the two year anniversary following the Closing Date).  In the
event she is unable to continue her duties for any reason during such two year
period following Closing, the former AdNet Shareholders receiving a majority of
the Broadband Shares issued at the Closing shall have the right, but not the
obligation, to appoint or remove a designee to the Board of directors of the
Parent for the remainder of such term, which designees shall be reasonably
acceptable to the majority of the remaining Board members. Within 30 days after
closing, and presuming such person has faithfully executed and continues to
faithfully execute his duties under the AdNet Pledge Documents, Mr. Wang Yingqi
(nee Michael Wang) shall be appointed as new COO/CFO of Parent.


5.7           Required Audits and Form 8-K Current Report.  Parent shall cause
the Form 8-K Current Report relating to the Closing to be filed with the SEC not
later than four (4) Business Days after the Closing Date. The final preparation
of such report along with receipt of completed consolidated financial statements
of Parent and China Broadband Cayman and their respective subsidiaries shall be
completed.  In connection with the foregoing, the Parties shall reasonably
assist and cooperate with Parent and China Broadband Cayman and its subsidiaries
in complying with the covenants and conditions set forth in this Section 5.7.
 
 
16

--------------------------------------------------------------------------------

 
 
5.8           Expenses. It is understood and agreed that following the execution
of this Agreement, any and all expenses with respect to any filings,
documentation and related matters with respect to the consummation of the
transactions contemplated hereby shall be the sole responsibility of China
Broadband Cayman, and neither Parent nor China BroadBand Cayman or AdNet after
the Closing shall be responsible for any such expenses or fees associated with
such filings; provided, however, that Parent and China Broadband Cayman shall
fully cooperate and execute all required documents as indicated.


SECTION 6.


SURVIVAL OF REPRESENTATIONS AND WARRANTIES


6.1           Notwithstanding any right of either party to investigate the
affairs of the other party and its Shareholders, each party has the right to
rely fully upon representations, warranties, covenants and agreements of the
other party and its shareholders contained in this Agreement or in any document
delivered to one by the other or any of their representatives, in connection
with the transactions contemplated by this Agreement.  All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the closing hereunder for eighteen (18) months following the Closing.


SECTION 7.


INDEMNIFICATION; DISPUTE RESOLUTION; NON-COMPETITION


7.1           Indemnification by AdNet Shareholders.


(a)           From and after the Closing, the AdNet Shareholders shall,
severally but not jointly, indemnify and hold harmless the Company, and their
Affiliates, directors, officers and employees (the “Parent Indemnified Parties”)
from and against any and all direct and actual damages finally awarded arising
out of, resulting from or in any way related to:


(i)           the failure of any of such indemnifying party’s representations
and warranties contained herein to be true as of the date made, or


(ii)           the failure to perform or satisfy, when due, any of the covenants
and agreements made by such indemnifying party in this Agreement.


(b)           Notwithstanding the foregoing, the indemnification obligations of
the AdNet Shareholders under Section 7.1(a) above shall, as to each individual
AdNet Shareholder other than the AdNet Executives be limited to the proportion
of the Damages which equals such AdNet Shareholder’s (but not the AdNet
Executives’) pro rata ownership of AdNet on the Closing Date; and be limited to
the amount which equals the value of the Broadband Shares issued to such AdNet
Shareholder at the Closing based on the closing trading price on the Closing
Date of Parent Common Stock on NASDAQ or on the Bulletin Board.


7.2           Indemnification by the Company.


(a)           From and after the Closing, Parent, and China Broadband Cayman
shall, jointly and severally, indemnify and hold harmless the AdNet Shareholders
and their Affiliates, directors, officers and employees from and against any and
all direct and actual Damages finally awarded arising out of, resulting from or
in any way related to:


(i)           the failure of any of Parent, WFOE or China Broadband Cayman’s
representations and warranties contained herein to be true as of the date made,
or
 
 
17

--------------------------------------------------------------------------------

 

 
(ii)           the failure to perform or satisfy, when due, any of the covenants
and agreements made by Parent, WFOE or China Broadband Cayman in this Agreement
or in any other document or certificate delivered by Parent, WFOE or China
Broadband Cayman at the Closing pursuant hereto.


7.3           (a)           Confidentiality and Non-Compete.  In order to induce
the Company to enter into this Agreement and to consummate the transactions
contemplated hereby, AdNet and each AdNet Executive hereby acknowledges that he
or she is a beneficiary of the Broadband Shares and this Agreement, and the
AdNet Shareholders hereby jointly and severally covenants and agrees as follows:


(i)           Neither the AdNet Executives, nor any of their Affiliates shall
for the longer of a period of (A) five (5) years from and after the Closing Date
(unless a longer period is agreed to in writing pursuant to an employment or
similar agreement or otherwise waived in writing as to any Person), or (B) if
such AdNet Executive is employed by AdNet or the Company (or actively performing
services for AdNet or the Company though a consulting or similar arrangement)
after closing then so long as they are so employed plus three (3) years
thereafter: (1) directly or indirectly acquire or own in any manner any interest
in any person, firm, partnership, corporation, association or other entity which
engages or plans to engage in the providing content specific media or
advertisement to internet café users (the "Business") anywhere in the PRC where
AdNet is licensed at the time of Closing regardless of whether it operates in
cafes in such jurisdictions (the "Territory"); (2) be employed by or serve as an
employee, agent, officer, director of, or as a consultant to, any person, firm,
partnership, corporation, association or other entity which competes or plans to
compete in any way with the Business; (3) utilize her or his special knowledge
of the Business and her or his relationships with customers, suppliers and
others to compete with the Business; provided, however, that nothing herein
shall be deemed to prevent the AdNet Executives from acquiring through market
purchases and owning, solely as an investment, less than five (5%) percent in
the aggregate of the equity securities of any class of any issuer whose shares
are registered under §12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended, and are listed or admitted for trading on any United States national
securities exchange or are quoted on the National Association of Securities
Dealers Automated Quotation System, or any similar system of automated
dissemination of quotations of securities prices in common use.


Each of the AdNet Executives acknowledges and agrees that the covenants provided
for in this Section 7.3(a) are reasonable and necessary in terms of time, area
and line of business to protect the Company's (including AdNet's) good will and
trade secrets.  Each AdNet Executive further acknowledges and agrees that such
covenants are reasonable and necessary in terms of time, area and line of
business to protect the legitimate business interests of each of Parent, the
Company and AdNet, which include their interests in protecting their (x)
valuable confidential business information, (y) substantial relationships with
cafes and clients, and (z) customer goodwill associated with the ongoing
Business.  The AdNet Executives expressly authorizes the enforcement of the
covenants provided for in this Section 7.4(a) by (A) Parent, China Broadband
Cayman or WFOE, (B) AdNet, and (C) any of their successors in interest or
successors or assignees of the Business.  To the extent that the covenants
provided for in this Section may later be deemed by a court to be too broad to
be enforced with respect to its duration or with respect to any particular
activity or geographic area, the court making such determination shall have the
power to reduce the duration or scope of the provision, and to add or delete
specific words or phrases to or from the provision.  The provision as modified
shall then be enforced.


(ii)           The AdNet Executives shall not for a period of five (5) years
from the Closing Date, directly or indirectly, for themselves or for any other
person, firm, corporation, partnership, association or other entity call on or
solicit any of the actual or targeted prospective customers or clients of the
Business, nor shall the AdNet Shareholders make known the names and addresses of
such customers or any information relating in any manner to the Business.
 
 
18

--------------------------------------------------------------------------------

 
 
(iii)           The AdNet Shareholders shall not at any time, communicate, use
to the detriment of the Company or AdNet, or for the benefit of any other Person
or Persons, or misuse in any way, any Confidential Information pertaining to the
Business.  Any confidential information or data now known or hereafter acquired
by any AdNet Shareholders with respect to the Business shall be deemed a
valuable, special and unique asset of the Company and AdNet and is received by
the AdNet Shareholder in confidence and as a fiduciary.


(b)           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach or violation by any member of the AdNet Shareholder
Group of any or all of the covenants and agreements contained in this Section
7.3 may cause irreparable harm and damage to the Company and AdNet in a monetary
amount which may be virtually impossible to ascertain.  As a result, the AdNet
Shareholders recognizes and hereby acknowledges that the Company and/or AdNet
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any breach or violation of any or all of the covenants
and agreements contained in this Section 7.3 by the Adnet Principal Shareholders
Group and/or their associates, Affiliates, partners or agents, either directly
or indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other rights or remedies the Company or AdNet may possess
hereunder, at law or in equity.  Nothing contained in this Section 7.3 shall be
construed to prevent the Company or AdNet from seeking and recovering from the
such person damages sustained by it as a result of any breach or violation of
any of the covenants or agreements contained herein.


7.3           Resolution of
Disputes.                                                      Any dispute
arising under this Agreement which cannot be resolved among the Parties shall be
submitted to a state or federal court located in New York, in the County of New
York, in the Federal or State courts residing in such jurisdiction.


7.4           Delinguent Filing of SEC Reports.  In the event that at any time
prior to the one year anniversary of the Closing, the Parent does not file any
SEC Report that it is required to file, and such failure results in the actual
inability of AdNet Shareholders to utilize the resale safe harbor provisions of
Rule 144 for 30 days or greater, then, for each 30 day period following the last
time where such SEC Report could be filed and deemed timely, such non-filed SEC
Reports (each, a “Delinquent Report” and such event referred to hereing as a
“Reporting Delinquency”) is not filed, the Parent shall issue 67,777 Additional
Shares to the AdNet Shareholders, up to an aggregate maximum of 677,777
Additional Shares.  Notwithstanding anything herein to the contrary, any
inability to file SEC Reports directly caused by an act of omission on the part
of AdNet, AdNet Executives or AdNet Shareholders, such as, without limitation,
any act or failure that will prevent AdNet from rendering proper, additional
financial information under US GAAP and GAAS, shall not render any unfiled SEC
Reports as Delinquent Reports and to issue any Additional Shares.
Notwithstanding anything herein to the contrary, no Delinquent Report, Reporting
Delinquency or other breach hereof shall result in any claim, counterclaim or
set off by AdNet, AdNet Executives or AdNet Shareholders, with respect to the
AdNet Shares acquired by Parent hereby whether for lost profits, charges or
otherwise.  All AdNet Shares issued, if any, shall be deemed restricted and duly
issued and fully paid for on the date that such Shares were required to be
distributed (i.e. end of each 30 day period until the earlier of such time that
(i) all Additional Shares are issued or (ii) the Parent cures the Reporting
Delinquency.  For the avoidance of doubt, the number of Additional Shares that
may be issued may not be increased for subsequent occurrences of a Reporting
Delinquency.
 
 
19

--------------------------------------------------------------------------------

 

 
SECTION 8.


MISCELLANEOUS


8.1           Waivers.  The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


8.2           Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.


8.3           Assignment.  This Agreement is not assignable except by operation
of law.


8.4           Notice.  Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this Agreement shall be as follows:
 

 
To Parent or any of the Buyers prior to or after Closing :
         
1900 Ninth Street, 3rd Floor
   
Boulder, Colorado 80302 USA
   
By fax and Email only to:
   
fax: (303) 449-7799
   
email:
           
with a copy to:
 
Ronniel Levy, Esq.
   
Hodgson Russ, LLP
   
1540 Broadway, 24th Floor
   
New York, NY 10165
   
Phone: (646) 218-7643
   
Facsimile: (646) 943-7078
   
email:  rlevy@hodgsonruss.com
       
To AdNet at any time before or after Closing:
       
 
Shaquain Wang, Esq.
   
19th Floor, Landmark Tower 2 ,
   
8 North Dongsanhuan Road,
   
Beijing 100004, Peoples Republic of China
   
Phone: 86-10-65906639-205
   
Email: wsq@ealawfirm.com
           
with a copy to:
 
Ronniel Levy, Esq.
   
Hodgson Russ, LLP
   
1540 Broadway, 24th Floor
   
New York, NY 10165
   
Phone: (646) 218-7643
   
Facsimile: (646) 943-7078
   
email:  rlevy@hodgsonruss.com

 
 
20

--------------------------------------------------------------------------------

 
 
To any of the AdNet Shareholders at any time, to the address for such person as
set forth opposite their names on Schedule A hereto, with a copy to the Company
and its counsel and AdNet and its counsel as set forth above and to the
following as counsel to a certain AdNet Shareholder:
 
 
 
Michael H. Altman, Esq.
   
100 East Wisconsin Avenue, Suite 3300
   
Milwaukee, WI 53202-4108
   
Phone: (414) 271-6560
   
Fax: (414) 277-0656
   
Email: MHALTMAN@michaelbest.com

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor, or by fax or e-mail with a receipt of transmission
thereof.


8.5           Governing Law.  Except as may be required under PRC or Nevada law,
this Agreement shall be construed, and the legal relations between the parties
determined, in accordance with the laws of the State of New York, thereby
precluding any choice of law rules which may direct the application of the laws
of any other jurisdiction.  THE PARTIES HERETO WAIVE A RIGHT TO TRIAL BY JURY.


8.6           Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.


8.7           Entire Agreement.  This Agreement (including the Schedules to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.


8.8           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


8.9           Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


8.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


8.11           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors,
successors and assigns.


8.12           Press Releases.  The parties will mutually agree as to the
wording and timing of any informational releases concerning this transaction
prior to and through Closing.


[Signature Pages Follow]
 
 
21

--------------------------------------------------------------------------------

 
 
[COUNTERPART SIGNATURE PAGE OF CHINA BROADBAND, INC. AND
ADNET, TO SHARE ISSUANCE AGREEMENT DATED AS OF APRIL 7, 2009RELATING TO SALE OF
ADNET TO CHINA BROADBAND, INC.]


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
 
ATTEST:
 
CHINA BROADBAND, INC.
                       
_______________________
 
By:
  
___________, Secretary
   
Name:
     
Title:

 
 
 
 
CHINA BROADBAND, INC.
                       
 
 
By:
  
 
   
Name:
     
Title:

 
ATTEST:
______________________
Secretary
 
 
 
Wanshi Wangjing Media Technologies (Beijing) Co., Ltd.
(北京万视网景传媒科技有限公司)
                       
 
 
By:
  
 
   
Name:
     
Title:

 


[Signature Page Continues]
 
 
22

--------------------------------------------------------------------------------

 
 
[COUNTERPART SIGNATURE PAGE OF ADNET SHAREHOLDERS, TO SHARE ISSUANCE AGREEMENT
DATED AS OF APRIL 7, 2009 RELATING TO SALE OF ADNET TO CHINA BROADBAND, INC.]
 


 

 
ADNET SHAREHOLDERS:




______________________________________
Print Name or Entity






______________________________________
Signature




______________________________________
           Title (If signing on behalf of entity)

 
 
23

--------------------------------------------------------------------------------

 




EXHIBITS


Exhibit A  
AdNet Pledge Documents between China Broadband, Ltd., AdNet and AdNet
Shareholders

 

 
A-1           Loan Agreement
A-2           Equity Option Agreement
A-3           Trustee Appointment Letter
A-4           Power of Attorney

      




SCHEDULES


Schedule A      
Schedule of AdNet Shareholders

 
Schedule 2.6.
Material Adverse Changes of AdNet



Schedule 2.11
Significant contracts of AdNet (List)



Schedule 2.13    
Real Property Owned and Leases of AdNet

                     
Schedule 3.3
Other Parent Common Stock

 
 
24

--------------------------------------------------------------------------------

 

 
SCHEDULE A


AdNet Shareholders




Name
Share percentages
of Shareholder
of ADNET
       
Roche Related Parties
 
  Agnone Trust: 72.5%
25.38%
  OLM Holdings: 10%
3.50%
  Pat Folliard: 10%
3.50%
  Tony Cachey: 2.5%
0.88%
  Stanley Shoh: 2.5%
0.88%
  Benjamin Johnson: 2.5%
0.88%
   
Mercantile Capital Partners II, L.P.
3201 Old Glenview Road, Suite 235,                  Wilmette, IL 60091 
17.50%
   
Paragon Ranch,Inc.
10.00%
5445 DTC Parkway, Suite 1020
 
Greenwood Village, Co 80111
     
Priscilla Lu
12.00%
Michael Wang
8.00%



 
EXHIBIT A



 
AdNet Pledge Documents



A-1           Loan Agreement
A-2           Equity Option Agreement
A-3           Trustee Appointment Letter
A-4           Power of Attorney
 
 
25

--------------------------------------------------------------------------------

 
 
 
Schedule 2.6



 
Material Adverse Changes of AdNet

 
 
None.

 
 
26

--------------------------------------------------------------------------------

 
 
 
Schedule 2.11



 
Significant contracts of AdNet

 
1.  
Streaming Media advertisement cooperation Agreement between Click to See and
AdNet

2.  
Film and Video for Internet café cooperation Agreement between Wuhan Eyoo and
AdNet

3.  
Advertising platform cooperation Agreement between BBVOD and AdNet

4.  
Retainer service agreement between EAST ASSOCIATES Law Firm and AdNet

5.  
Information Network Transmission Right License agreement between Shanghai Mega
Joy and AdNet

6.  
Server hosting and bandwidth leasing contract for Tangshan IDC

7.  
Server hosting and bandwidth leasing contract for Wuhan and Yantai IDC

8.  
Server hosting and bandwidth leasing contract for Wenzhou IDC

9.  
Server hosting and bandwidth leasing contract for Yunnan IDC

10.  
Email server hosting and service contract

11.  
CDN service contract between ChinaNetCenter and AdNet

 
 
27

--------------------------------------------------------------------------------

 
 
Schedule 2.13


Real Property Owned and Leases of AdNet
 
 
28

--------------------------------------------------------------------------------

 
 
Schedule 3.3
 
Other Parent Common Stock
 
 
29

--------------------------------------------------------------------------------

 
 
 